DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Applicants amendments to the application filed on August 19th, 2022 have overcome the drawing objections and been accepted.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose nor sufficiently suggest a combination of features as claimed and arranged by applicant when read in light of the specification.
Regarding Claim 1:
	Graf discloses:
A method for optimizing operation of a continuously variable vehicle powertrain of a vehicle, the method comprising.  Column 7, lines 1 -13 describes a particular operating state in the transmission can affect the calculation of the transmission ratio.  As describes, that can be applied to a CVT: adjusting the transmission ratio dictates a greater pumping power.  This optimization can be controlled by the control level represented by blocks 8-11 in figure 2.  Column 1, lines 26 – 41 describes that the goal of the overriding optimization is to optimize parts of the system embodied by the engine control unit, electronic accelerator pedal, and transmission control unit to reduce fuel consumption and improve the drivability.
wherein at least a portion of the operational states is based on a state of the continuously variable powertrain of the vehicle.  Column 7, lines 1 -13 describes a particular operating state in the transmission can affect the calculation of the transmission ration.  As describes, that can be applied to a CVT: adjusting the transmission ratio dictates a greater pumping power.  This optimization can be controlled by the control level represented by blocks 8-11 in figure 2.  Column 1, lines 26 – 41 describes that the goal of the overriding optimization is to optimize parts of the system embodied by the engine control unit, electronic accelerator pedal, and transmission control unit to reduce fuel consumption and improve the drivability.  Column 6, lines 50 – 67 describes that this invention considers internal specified operation states of the controlled units in the drive train.
Graf does not disclose a first network of a hybrid neural network on at least one processor, executing the first network classifying a plurality of operational states of the vehicle, a second network of the hybrid neural network that executes a second network descriptive of the vehicle and of at least one detected condition associated with an occupant of the vehicle for at least one of the plurality of classified operational states of the vehicle, a vehicle satisfaction state and physiological data associated with an occupant collected by the in-vehicle sensor.
	Grichnik teaches:
executing a first network of a hybrid neural network on at least one processor, 
the first network classifying a plurality of operational states of the vehicle.  
Paragraph [0070] describes hybrid neural network that includes a neural node that has an activation function which produces an output, a state of activation, based on an input.  Paragraph [0030] describes measured parameters can include sensing parameters indicative of the state of a component of a machine, such as an engine.  Paragraph [0091] describes that these can be applied to components such as “emission, engine, transmission, navigation, and/or control.”
wherein the vehicle comprises an artificial intelligence system.  Paragraph [0040] describes a neural network.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf to incorporate the teachings of Grichnik to show a first network of a hybrid neural network on at least one processor, executing the first network classifying a plurality of operational states of the vehicle.  One would have been motivated to do so to convert function information into fixed-point representation and loading the data so that the control system can use the virtual sensor model in fixed-point arithmetic operation (Abstract of Grichnik)
	Pouliot teaches:
and executing a second network of the hybrid neural network on the at least one processor, the second network processing inputs that are descriptive of the vehicle and of at least one detected condition associated with an occupant of the vehicle for at least one of the plurality of classified operational states of the vehicle.  Paragraph [0065] describes a sensed user data 916 from a user or occupant behavior and state information sensed by the on-board computer in the vehicle 120.  This includes data such as current or historical user driving behavior, historical user route, destination, waypoint preferences, user identities, and the like.  This is equivalent to a detected condition associated with an occupant of the vehicle for a classified operation state of the vehicle.  Paragraphs [0080] and [0138] describes that aspects of the above invention can be performed using a neural network.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf and Grichnik to incorporate the teachings of Pouliot to show a second network of the hybrid neural network that executes a second network descriptive of the vehicle and of at least one detected condition associated with an occupant of the vehicle for at least one of the plurality of classified operational states of the vehicle.  One would have been motivated to do so to identify multiple vehicle occupants, based on the driving behavior of the vehicle, and create a composite occupant profile associated with the occupants.
Graf, Grichnik and Pouliot do not teach a vehicle satisfaction state and physiological data associated with an occupant collected by the in-vehicle sensor.
Kim teaches:
wherein at least one of the classified plurality of operational states of the vehicle is a vehicle satisfaction state.  Paragraph [0060] describes an operation state.  Paragraph [0061] describe maximizing user satisfaction.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, and Pouliot to incorporate the teachings of Kim to show a vehicle satisfaction state.  One would have been motivated to do so to make sure that the user is satisfied with the current driving of the car.
Graf, Grichnik, Pouliot, and Kim do not teach physiological data associated with an occupant collected by the in-vehicle sensor.
	Levin teaches: (US Pub No: 2013/0057671 A1)
wherein the inputs include physiological data associated with the occupant, the physiological data sourced from an in-vehicle sensor.  Paragraph [0028] describes an image sensor 302 that can receive physiological data of the vehicle operator.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf, Grichnik, Pouliot, and Kim to incorporate the teachings of Levin to show physiological data associated with an occupant collected by the in-vehicle sensor.  One would have been motivated to do so in order to determine current operator status ([0007 of Levin).
	However, the prior art of record does not teach:
wherein the processing the inputs by the second network causes optimization of at least one operating parameter of the continuously variable powertrain of the vehicle for a plurality of the operational states of the vehicle.  
and optimizing, by the artificial intelligence system, an operating state of the continuously variable powertrain of the vehicle based on the optimized at least one operating parameter of the continuously variable powertrain by adjusting at least one other operating parameter of a transmission portion of the continuously variable powertrain.  This is allowable because none of the references describe using data from a state of the user (physiological data) to modify the operation of a continuously variable powertrain.
	Claims 1-3, 7-18, 20-25, and 30-32 are allowed.

Regarding Claims 33 and 36:
	Graf discloses:
A method for optimizing operation of a continuously variable vehicle powertrain of a vehicle, the method comprising.  Column 7, lines 1 -13 describes a particular operating state in the transmission can affect the calculation of the transmission ratio.  As describes, that can be applied to a CVT: adjusting the transmission ratio dictates a greater pumping power.  This optimization can be controlled by the control level represented by blocks 8-11 in figure 2.  Column 1, lines 26 – 41 describes that the goal of the overriding optimization is to optimize parts of the system embodied by the engine control unit, electronic accelerator pedal, and transmission control unit to reduce fuel consumption and improve the drivability.
wherein at least a portion of the operational states is based on a state of the continuously variable powertrain of the vehicle.  Column 7, lines 1 -13 describes a particular operating state in the transmission can affect the calculation of the transmission ration.  As describes, that can be applied to a CVT: adjusting the transmission ratio dictates a greater pumping power.  This optimization can be controlled by the control level represented by blocks 8-11 in figure 2.  Column 1, lines 26 – 41 describes that the goal of the overriding optimization is to optimize parts of the system embodied by the engine control unit, electronic accelerator pedal, and transmission control unit to reduce fuel consumption and improve the drivability.  Column 6, lines 50 – 67 describes that this invention considers internal specified operation states of the controlled units in the drive train.
Graf does not disclose a first network of a hybrid neural network on at least one processor, executing the first network classifying a plurality of operational states of the vehicle, a second network of the hybrid neural network that executes a second network descriptive of the vehicle and of at least one detected condition associated with an occupant of the vehicle for at least one of the plurality of classified operational states of the vehicle.
	Grichnik teaches:
executing a first network of a hybrid neural network on at least one processor, 
the first network classifying a plurality of operational states of the vehicle.  
Paragraph [0070] describes hybrid neural network that includes a neural node that has an activation function which produces an output, a state of activation, based on an input.  Paragraph [0030] describes measured parameters can include sensing parameters indicative of the state of a component of a machine, such as an engine.  Paragraph [0091] describes that these can be applied to components such as “emission, engine, transmission, navigation, and/or control.”
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf to incorporate the teachings of Grichnik to show a first network of a hybrid neural network on at least one processor, executing the first network classifying a plurality of operational states of the vehicle.  One would have been motivated to do so to convert function information into fixed-point representation and loading the data so that the control system can use the virtual sensor model in fixed-point arithmetic operation (Abstract of Grichnik)
	Pouliot teaches:
and executing a second network of the hybrid neural network on the at least one processor, the second network processing inputs that are descriptive of the vehicle and of at least one detected condition associated with an occupant of the vehicle for at least one of the plurality of classified operational states of the vehicle.  Paragraph [0065] describes a sensed user data 916 from a user or occupant behavior and state information sensed by the on-board computer in the vehicle 120.  This includes data such as current or historical user driving behavior, historical user route, destination, waypoint preferences, user identities, and the like.  This is equivalent to a detected condition associated with an occupant of the vehicle for a classified operation state of the vehicle.  Paragraphs [0080] and [0138] describes that aspects of the above invention can be performed using a neural network.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Graf and Grichnik to incorporate the teachings of Pouliot to show a second network of the hybrid neural network that executes a second network descriptive of the vehicle and of at least one detected condition associated with an occupant of the vehicle for at least one of the plurality of classified operational states of the vehicle.  One would have been motivated to do so to identify multiple vehicle occupants, based on the driving behavior of the vehicle, and create a composite occupant profile associated with the occupants.	
	However, the prior art of record does not teach:
wherein the processing the inputs by the second network causes optimization of at least one operating parameter of the continuously variable powertrain of the vehicle for a plurality of the operational states of the vehicle, wherein the at least one detected condition associated with the occupant of the vehicle is detected by a set of sensors, wherein the set of sensors includes a physiological monitor within the vehicle to monitor the occupant, and wherein the vehicle comprises an artificial intelligence system, the method further comprising automating at least one control parameter of the vehicle by the artificial intelligence system.  This is allowable because none of the above references describe monitoring physiological data of the occupant to modify an operating parameter of the continuously variable powertrain.
	Claims 33-38 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Keller et al. (US Pub No: 2016/0098561 A1): An apparatus for testing, inspecting or screening an electrically powered device for modified or unmodified hardware, firmware or software modifications including Malware, Trojans, adware, improper versioning, worms, or virus and the like, includes an antenna positioned at a distance from the electrically powered device and a signal receiver or sensor for examining a signal from the electrically powered device. The receiver or sensor collects unintended RF energy components emitted by the electrically powered device and includes one or more processors and executable instructions that perform analysis in a response to the acquired signal input while the electrically powered device is active or powered. The characteristics of the collected RF energy may be compared with RF energy characteristics of an unmodified device. The comparison determines one of a modified, unmodified or score of certainty of modified condition of the electrically powered device.
Visconti et al. (US Pub No: 2011/0213511 A1): A method of controlling a driver-operated vehicle; the method including the steps of: recording the values of a number of psychophysical parameters of the driver over a first measuring interval; making a first evaluation of the driver's psychophysical condition on the basis of the driver's psychophysical parameter values over the first measuring interval; recording the values of the driver's psychophysical parameters over a second measuring interval following the first measuring interval; making a second evaluation of the driver's psychophysical condition on the basis of the driver's psychophysical parameter values over the second measuring interval; comparing the first and second evaluation of the driver's psychophysical condition to determine a change in the driver's psychophysical condition; and modifying the dynamic performance of the vehicle as a function of the driver's psychophysical condition, to adapt dynamic performance of the vehicle to the change in the driver's psychophysical condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665